DETAILED ACTION
	Claims 46-53, 57-58 and 60-67 are present.
	Claims 54-56 and 59 are considered to be cancelled as indicated in applicant’s remarks.  However, applicant is reminded to use proper claim status identifiers
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/774,982, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Independent claim 46 and claims depending therefrom recite the claim limitation “the fragment comprises at least 222 nucleotides upstream from the 3’ end of the SEQ ID NO: 2.”  Application No. 61/774,982 has been examined; however, no disclosure in that application that provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for the claim limitation “the fragment comprises at least 222 nucleotides upstream from the 3’ end of the SEQ ID NO: 2” can be identified.  As such, the earliest priority date to which claim 46 and claims depending therefrom (all pending claims) appear to be entitled to is the filing date of PCT/US2014/022135, which is 03/07/2014.
It is noted that claim 46 appears to have support in Example 3 of the specification.  Example 3 of the as-filed application contains tables on pages 32-33 of the specification that appear to provide support for 222 nucleotides as recited in claim 46.  However, these tables are not present in Application No. 61/774,982.
“AIA  35 U.S.C. 102 and 103 took effect on March 16, 2013. AIA  35 U.S.C. 102  and 103  apply to any patent application that contains or contained at any time a claim to a claimed invention that has an effective filing date that is on or after March 16, 2013.”  “If there is ever even a single claim to a claimed invention in the application having an effective filing date on or after March 16, 2013, AIA  35 U.S.C. 102 and 103 apply in determining the patentability of every claimed invention in the application. This is the situation even if the remaining claimed inventions all have an effective filing date before March 16, 2013, and even if the claim to a claimed invention having an effective filing date on or after March 16, 2013, is canceled.” MPEP 2159.02.  
It is noted that the status of priority Application No. 14/773,474 was changed to AIA  due to amendment of claims during prosecution to recite a fragment of SEQ ID NO: 2 at least 222 nucleotides upstream from 3’ end of SEQ ID NO: 2.
Further, regarding claim 46-53, 57-58 and 60-65 and new claims 66-67, the disclosures of the prior-filed application, Application Nos. 14/773,474, 16/804,305 and 61/774,982, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 66-67.  
Claims 46 and 66 and claims depending therefrom (i.e. all pending claims) recite a second expression cassette including a second isolated nucleic sequence having at least 95% identity to recited SEQ ID NO: 15 or 16.  The rejections under 35 U.S.C. 112(a) stated below are incorporated herein by reference.  Just as the as-filed specification has no support for SEQ ID NOS: 15 and 16 as recited, priority Application Nos. 14/773,474, 16/804,305 and 61/774,982 have been examined and no support for SEQ ID NOS: 15 and 16 as recited in the claims can be identified in those applications.  
For these reasons, the disclosure of the prior-filed application, Application Nos. 14/773,474, 16/804,305 and 61/774,982, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for all pending claims.  That is, claims 46-53, 57-58 and 60-67 are not entitled to priority of the filing date of Application No. 61/774,982 being 03/08/2013, Application No. 16/804,305 being 02/28/2020 or Application No. 14/773,474 being 09/08/2015.  It is noted that the filing date of the current application is 02/19/2021.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The top of page 18 (line 4) recites http://www.accelrys.com.

Claim Objections
Claims 46, 52, 53, 60 and 66-67 are objected to because of the following informalities:    
Claim 46, line 4, recites “the isolated nucleic acid.”  This should be placed in better form by reciting “the first isolated nucleic acid.”
Claims 46 and 66 in relation to a recited second expression cassette recite “(a) the heterologous coding sequence operably linked to a second isolated nucleic acid at least 95% identical to a sequence comprising SEQ ID NO: 2: or (b) the heterologous coding sequence operably linked to a second isolated nucleic acid at least 95% identical to a sequence comprising SEQ ID NO: IS or SEQ ID NO: 16.”  None of these recited “second isolated nucleic acid sequences” are required to be promoters nor to have a specific promoter activity (e.g. inducible, constitutive).  The first expression cassette recited in claims 46 and 66 are required to have a sequence with promoter activity such that the host cells recited by claims 46 and 66 as a whole are considered to have utility and enablement for their use as required by 35 U.S.C. 112(a). Recitation of a “second expression cassette” and “the heterologous coding sequence operably linked to a second isolated nucleic acid” implies that the second isolated nucleic acid is a promoter with functionality to express the coding sequence.  However, the claim should be placed in better form by explicitly reciting that each instance of the second isolated nucleic acid has activity as a promoter.
Claims 52 and 53 recites “the protein is phytase” and “the protein is a galactosidase,” respectively, which are considered to have proper antecedent basis from “an enzyme” as recited in claims 50 and 51 since a “phytase” and a “galactosidase” are clearly and unambiguously enzymes. However, consistent claim terminology should be used and claim 52 should be amended to recite “the enzyme is a phytase” and claim 53 should be amended to recite “the enzyme is a galactosidase.”
Claim 60 recites “a host cell comprising the first and the second expression cassettes comprising the first and the second isolated nucleic acids of claim 46.”  For proper dependency from claim 46, claim 60 is required to include all of the features of claim 46.  While claim 60 appears to include all of the features of a host cell of claim 46, since the preamble of claim 46 recites “A host cell,” claim 60 should be placed in simpler form by reciting “the host cell of claim 46” rather than reference to individual structural features recited in claim 46 such as the first and second expression cassettes.
Claim 67 recites “a host cell comprising the first and the second expression cassettes comprising the first and the second isolated nucleic acids of claim 66.”  Claim 67 appears to include all of the features of a host cell of claim 66.  However, claim 67 should be placed in simpler form by reciting “the host cell of claim 66” rather than reference to individual structural features of a host cell as recited in claim 66 such as the first and second expression cassettes.
Appropriate correction is required.

Claim Interpretation
In independent claims 46 and 66, the recited first expression cassette and second expression cassette are understood to be physically separate structures.  However, recitation of “the heterologous coding sequence” comprised in the second expression cassette has antecedent basis in “a heterologous coding sequence” comprised in the first expression cassette in claims 46 and 66.  As such, claims 46 and 66 are interpreted as reciting an embodiment wherein the heterologous coding sequence comprised in the first and second expression cassettes are identical and wherein the first and second isolated nucleic acid  sequences comprised in the first and second expression cassettes, respectively, may be identical in embodiments wherein, for example, the first isolated nucleic acid is identical to recited SEQ ID NO: 2 and the second isolated nucleic acid sequence is identical to recited SEQ ID NO: 2.  As such, while the first and second expression cassettes are physically separate, there is no requirement that the first and second expression cassettes differ in any way in regards to nucleotide sequence.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46-53, 57-58 and 60-67 (all pending claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
“New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus)”; MPEP 2163(I)(B).  “While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.”  MPEP 2163(I)(B).
“With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04.”  MPEP 2163(II)(A).
Claim 46 has been amended to recite the following features that are also recited in newly added independent claim 66: “a second isolated nucleic acid at least 95% identical to a sequence comprising SEQ ID NO: 2; or (b) the heterologous coding sequence operably linked to a second isolated nucleic acid at least 95% identical to a sequence comprising SEQ ID NO: 15 or SEQ ID NO: 16; or (c) the heterologous coding sequence operably linked to a different AOX promoter than SEQ ID NO: 15 or SEQ ID NO: 16, an FLD promoter, or a DAS promoter.”
With respect to the amended and new claims, applicant in remarks filed 09/01/2022 states that support can be found in paragraphs [0140] and [0141] of the specification; however, the as-filed specification does not contain paragraph numbering.  In the event that the pre-grant publication U.S. 2012/0355498 is referenced, paragraph [0141] of that publication in part recites “the second expression cassette can comprise 1) the heterologous coding sequence encoding the protein operably linked to an isolated nucleic acid having a sequence comprising the sequence of SEQ ID NO:3 or SEQ ID NO:4 wherein SEQ ID NO:3 and SEQ ID NO:4 have promoter activity, or any other known methanol-regulated promoter, such as AOX 1, AOX 2, FLD, or DAS promoter sequences, or 2) the isolated nucleic acid of any one of SEQ ID NOS: 1 to 2, or a fragment thereof.”
The Sequence Listing of the application contains a total of 13 sequences and does not include a SEQ ID NO: 15 or SEQ ID NO: 16 as recited in the claims.  Further no description of a SEQ ID NO: 15 or a SEQ ID NO: 16 can be found in the as-filed specification.  For these reasons, applicant has not pointed out where the new and amended claims as discussed are supported in the specification, and there does not appear to be a written description of the claim limitations of “(b) the heterologous coding sequence operably linked to a second isolated nucleic acid at least 95% identical to a sequence comprising SEQ ID NO: 15 or SEQ ID NO: 16; or (c) the heterologous coding sequence operably linked to a different AOX promoter than SEQ ID NO: 15 or SEQ ID NO: 16, an FLD promoter, or a DAS promoter” in the as-filed specification.
It is additionally noted that although the as-filed specification indicates a second expression cassette having an “isolated nucleic acid having a sequence comprising the sequence of SEQ ID NO:3 or SEQ ID NO:4,” there does not appear to be a description of an isolated nucleic acid having at least 95% identity with SEQ ID NO: 3 or 4 of the specification.
For these reasons, claims 46-53, 57-58 and 60-67 introduce elements or limitations that are not supported by the as-filed disclosure in violation of the written description requirement.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-53, 57-58 and 60-67 (all pending claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 46 and 66 recite “a second isolated nucleic acid at least 95% identical to a sequence comprising SEQ ID NO: 2; or (b) the heterologous coding sequence operably linked to a second isolated nucleic acid at least 95% identical to a sequence comprising SEQ ID NO: 15 or SEQ ID NO: 16; or (c) the heterologous coding sequence operably linked to a different AOX promoter than SEQ ID NO: 15 or SEQ ID NO: 16, an FLD promoter, or a DAS promoter.”  The Sequence Listing of the specification contains 13 sequences and does not contain a SEQ ID NO: 15 or 16.  Further, SEQ ID NO: 15 and 16 are not defined or mentioned anywhere in the specification.  SEQ ID NO: 15 and 16 cannot be considered to be an empty or null sequence since claims 46 and 66 directly indicate that claims SEQ ID NOS: 15 and 16 are AOX promoters.  
“If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.” MPEP 2173.02(II).  Here, as discussed, recited SEQ ID NOS: 15 and 16 are stated to be AOX promoters; however, the identity of these sequences are not described by the specification.  Without a specific sequence associated with SEQ ID NO: 15 or 16, an ordinarily skilled artisan is unable to interpret the metes and bounds of the claims as to understand how to avoid infringement such that the rejected claims are indefinite for this reason.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 47-53 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
MPEP 608.01(n)(III) provides:
In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:
(i) a reference to a claim previously set forth, and 
(ii) then specify a further limitation of the subject matter claimed.
“Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed. For example, if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements.”

Claims 47-53 all depend from independent claim 46 either directly or through intervening claims.  Claim 46, in brief, recites a host cell comprising a first expression cassette and a second expression cassette that comprise a first or second isolated nucleic acid as recited.  All of depending claims 47-53 recite a preamble of “The isolated nucleic acid of claim” 46, 50 or 51 without reference to either 1) the host cell of claim 46 or 2) the first or second expression cassette of claim 46.  As such, claims 47-53 appear to only reference and incorporate an isolated nucleic acid of claim 46 and do not require either the host cell required by claim 46 or either of the first and second expression cassettes required by claim 46.  As such, claims 47-53 omit elements of claim 46 from which claims 47-53 depend including 1) the structure of a host cell as recited in claim 46, and 2) the structure of a first and second expression cassette as recited in claim 46 such that claims 47-53 do not satisfy the test for proper dependency set forth in MPEP 608.01(n)(III).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 47-51 is/are rejected under 35 U.S.C. 102(a)(1), and in the alternative under 35 U.S.C. 102(a)(2), as being anticipated by Mattanovich et al. (U.S. 2014/0274761 A1, filed 03/15/2013) as evidenced by Aravanis et al. (U.S. 2010/0297749 A1).
The rejections under 35 U.S.C. 112(d) stated above are incorporated herein by reference.  For the reasons stated above, claims 47-51 are not interpreted as including all of the features of independent claim 46 and are therefore broader in scope than claim 46.  In view of claims 47-51 not including all of the features of claim 46, the broadest reasonable interpretation of “The isolated nucleic acid of claim 46” is interpreted as meaning one of the isolated nucleic acids as recited in claim 46.  Claims 47-51 are rejected as anticipated without a concurrent anticipation rejection of independent claim 46 for this reason.
Mattanovich et al., abstract, disclose the following:
The invention relates to an isolated nucleic acid sequence comprising a promoter, which is a native sequence of Pichia pastoris comprising the nucleic acid sequence of pCS1 of SEQ ID NO:1, or a functionally active variant thereof which is a size variant, a mutant or hybrid of SEQ ID NO:1, or a combination thereof, expression constructs [i.e. expression vectors, DNA construct] and recombinant host cells comprising the promoter, and a method of producing a protein of interest under the control of the promoter. It further relates to a method to identify a constitutive promoter from eukaryotic cells, and an isolated nucleic acid sequence comprising a promoter which when operatively linked to a nucleotide sequence encoding a protein of interest directs the expression thereof in a host cell at an expression level that is higher than under control of the native pGAP promoter at high and low growth rates.
That is, the promoter nucleotide sequence pCS1 is operably linked to a sequence coding a protein of interest, which is a heterologous coding sequence, and comprised in an expression construct (i.e. expression cassette) as taught by Mattanovich et al.
“The pCS1 promoter comprises 985 bp of the 5′-non coding region of the CS1 gene (see Example 1) up to the start codon ATG and was amplified by PCR (Phusion Polymerase, New England Biolabs) from P. pastoris genomic DNA using the primers shown in Table 2. The sequence was cloned into the pPUZZLE expression vector pPM1aZ10_eGFP, resulting in pPM1aZ10_pCS1_eGFP. Additionally, the vector pPM1aZ10_pGAP_eGFP, containing the commonly used promoter of glyceraldehyde 3-phosphate dehydrogenase promoter (pGAP of P. pastoris, here SEQ ID NO:13) was used as reference. The promoters were inserted upstream of the start codon of the eGFP gene using the ApaI and the SbfI restriction sites (see Tables 2 and 3). The correctness of the promoter sequences was verified by Sanger sequencing.” Mattanovich et al., para. [0265].
As such, Mattanovich et al. describe the pCS1 promoter (SEQ ID NO: 1 of Mattanovich et al.) is placed in the pPM1aZ10_pCS1_eGFP such that the pCS1 promoter is operably linked to a heterologous coding sequence for eGFP (green fluorescent protein).  Table 4 of Mattanovich et al. shows the successful expression of GFP using the pCS1 promoter in P. pastoris.  As such, the preceding is an expression cassette or an isolated nucleic acid having the pCS1 constitutive promoter (SEQ ID NO: 1 of Mattanovich et al.) operably linked to a heterologous coding sequence encoding at least GFP.  That is, the described pCS1 promoter sequence of Mattanovich et al. is substantially free of sequences that naturally flank such promoter in genomic DNA as set forth on page 16, first full paragraph, of the specification.
An alignment between recited SEQ ID NO: 2 (Qy) and SEQ ID NO: 1 of Mattanovich et al. (Db) is shown below wherein SEQ ID NO: 1 of Mattanovich et al. has over 99% identity to the full-length of recited SEQ ID NO: 2, and SEQ ID NO: 1 of Mattanovich et al. contains a sequence having 100% identity to the fragment of recited SEQ ID NO: 2 222 nucleotides upstream from the 3’ end of recited SEQ ID NO: 2, such fragment having a TATA box sequence to direct initiation of transcription:

    PNG
    media_image1.png
    957
    653
    media_image1.png
    Greyscale

Regarding claims 49, 50 and 51, it is noted that an “enzyme for use in animal feed” in claim 50 appears be recitation of an intended use.  Recitation of an intended use for the recited enzyme “for use in animal feed” is not interpreted as limiting the identity of the enzyme recited in claim 50 in any particular manner, since claim 50 is silent regarding any effect that the enzyme may have on an animal feed.  However, not every enzyme is considered to necessarily be an enzyme within the broadest reasonable interpretation of “for use in animal feed.”  Regardless, Mattanovich et al., para. [0199], state that the protein of interest (POI) to be expressed including the promoters described by Mattanovich et al. specifically includes “enzymes, such as lipases or proteases,” wherein lipases and/or proteases are suitable for use in animal feed within the broadest reasonable interpretation of claims 50 and 51. See specification, page 21, line 10-13.  For example, Aravanis et al., para. [0033], evidences that biomass degrading enzymes (e.g. carbohydrase, protease or lipase) are known in the art to be suitable for addition to animal feed wherein lipases by definition are enzymes that hydrolyze fats.
Regarding claim 48, while claim 48 does not require the recited first expression cassette of claim 46, the broadest reasonable interpretation of claim 46 includes embodiments wherein the first isolated nucleic acid is comprised in the first expression cassette as recited in claim 46.  As such, the first isolated nucleic acid necessarily can have additional nucleotide sequences fused to both the 5’ and 3’ ends thereof as to be comprised in a first expression cassette. Therefore, the broadest reasonable interpretation of claim 48 is that the recited “fragment of SEQ ID NO: 2” is a sequence identical to the 222 nucleotides upstream from the 3’ end of SEQ ID NO: 2 that can have any further additional sequence fused to the 3’ or 5’ end thereof provided that the same is also an isolated nucleic acid as defined in the specification.

Claim(s) 46-53, 57-58 and 60-67 (all pending claims) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tolstorukov et al. (U.S. 2016/0097053 A1).
Tolstorukov et al., in the claims, disclose:
1. An isolated nucleic acid wherein the sequence of the isolated nucleic acid comprises a sequence at least 90% identical to a sequence selected from the group consisting of SEQ ID NO:1 and SEQ ID NO:2, or at least 90% identical to a fragment thereof, wherein the isolated nucleic acid comprises the sequence of a constitutive Pichia pastoris promoter . . . operably linked to a heterologous coding sequence.
11. An expression vector comprising the isolated nucleic acid of claim 1.
12. A host cell comprising the expression vector of claim 11.
13. A host cell comprising the isolated nucleic acid of claim 1.
14. The host cell of claim 12 wherein the host cell is a Pichia species.
15. The host cell of claim 14 wherein the Pichia species is Pichia pastoris.
Further, Tolstorukov et al., paras. [0072], [0088], [0095] and [0099], disclose:
1. An isolated nucleic acid wherein the sequence of the isolated nucleic acid comprises a sequence at least 90% identical to a sequence selected from the group consisting of SEQ ID NO:1 and SEQ ID NO:2, or at least 90% identical to a fragment thereof, wherein the isolated nucleic acid comprises the sequence of a constitutive Pichia pastoris promoter.
17. A method of producing a protein, the method comprising the step of
culturing in a culture medium a host cell comprising a first expression cassette comprising the isolated nucleic acid of any one of clauses 1 to 4 operably linked to a heterologous coding sequence encoding a protein, wherein the culturing is done under conditions permitting expression of the protein.
23. The method of any one of clauses 17 to 22 wherein the protein is expressed using the first expression cassette in combination with a second expression cassette.
27. The method of clause 23 wherein the second expression cassette comprises the heterologous coding sequence encoding the protein operably linked to an isolated nucleic acid having a sequence at least 90% identical to a sequence selected from the group consisting of SEQ ID NO:1 and SEQ ID NO:2, or at least 90% identical to a fragment thereof.
As indicated, the host cell of Tolstorukov et al. can specifically be Pichia pastoris.  Further, the protein encoded by the heterologous coding sequence can be an enzyme for use in animal feed including a phytase or a galactosidase as stated in claims 7-10 of Tolstorukov et al.
SEQ ID NO: 2 of Tolstorukov et al. is identical to recited SEQ ID NO: 2.  Further, Tolstorukov et al., indicate that “a fragment thereof” of SEQ ID NO: 2 can be the 222 nucleotides upstream from the 3’  end of SEQ ID NO: 2 that includes a TATA box sequence to direct initiation of transcription.  Tolstorukov et al., paras. [0127], [0175] and Tables in Example 3 (UPP-222 promoter).
As such, the claims are anticipated for the reasons stated.  It is noted that the disclosure of  Tolstorukov et al. is identical to the current specification.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 46-51, 57, 58, 60-63 and 66-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattanovich et al. (U.S. 2014/0274761 A1, filed 03/15/2013) further in view of Li et al. (Expression of Recombinant Proteins in Pichia Pastoris, Appl. Biochem. Biotechnol. 142 (2007): 1045-24) as evidenced by Aravanis et al. (U.S. 2010/0297749 A1).
Mattanovich et al., abstract, teach the following:
The invention relates to an isolated nucleic acid sequence comprising a promoter, which is a native sequence of Pichia pastoris comprising the nucleic acid sequence of pCS1 of SEQ ID NO:1, or a functionally active variant thereof which is a size variant, a mutant or hybrid of SEQ ID NO:1, or a combination thereof, expression constructs [i.e. expression vectors, DNA construct] and recombinant host cells comprising the promoter, and a method of producing a protein of interest under the control of the promoter. It further relates to a method to identify a constitutive promoter from eukaryotic cells, and an isolated nucleic acid sequence comprising a promoter which when operatively linked to a nucleotide sequence encoding a protein of interest directs the expression thereof in a host cell at an expression level that is higher than under control of the native pGAP promoter at high and low growth rates.
That is, the promoter nucleotide sequence pCS1 is operably linked to a sequence coding a protein of interest, which is a heterologous coding sequence, and comprised in an expression construct (i.e. expression cassette) as taught by Mattanovich et al.
“The pCS1 promoter comprises 985 bp of the 5′-non coding region of the CS1 gene (see Example 1) up to the start codon ATG and was amplified by PCR (Phusion Polymerase, New England Biolabs) from P. pastoris genomic DNA using the primers shown in Table 2. The sequence was cloned into the pPUZZLE expression vector pPM1aZ10_eGFP, resulting in pPM1aZ10_pCS1_eGFP. Additionally, the vector pPM1aZ10_pGAP_eGFP, containing the commonly used promoter of glyceraldehyde 3-phosphate dehydrogenase promoter (pGAP of P. pastoris, here SEQ ID NO:13) was used as reference. The promoters were inserted upstream of the start codon of the eGFP gene using the ApaI and the SbfI restriction sites (see Tables 2 and 3). The correctness of the promoter sequences was verified by Sanger sequencing.” Mattanovich et al., para. [0265].
As such, Mattanovich et al. describe the pCS1 promoter (SEQ ID NO: 1 of Mattanovich et al.) is placed in the pPM1aZ10_pCS1_eGFP such that the pCS1 promoter is operably linked to a heterologous coding sequence for eGFP (green fluorescent protein).  Table 4 of Mattanovich et al. shows the successful expression of GFP using the pCS1 promoter in P. pastoris as a host cell.  As such, the preceding is an expression cassette comprising an isolated nucleic acid being the pCS1 constitutive promoter (SEQ ID NO: 1 of Mattanovich et al.) operably linked to a heterologous coding sequence encoding at least GFP.  That is, the described pCS1 promoter sequence of Mattanovich et al. is substantially free of sequences that naturally flank such promoter in genomic DNA as set forth on page 16, first full paragraph, of the specification.
An alignment between recited SEQ ID NO: 2 (Qy) and SEQ ID NO: 1 of Mattanovich et al. (Db) is shown below wherein SEQ ID NO: 1 of Mattanovich et al. has over 99% identity to the full-length of recited SEQ ID NO: 2, and SEQ ID NO: 1 of Mattanovich et al. contains a sequence having 100% identity to the fragment of recited SEQ ID NO: 2 222 nucleotides upstream from the 3’ end of recited SEQ ID NO: 2, such fragment having a TATA box sequence to direct initiation of transcription:

    PNG
    media_image1.png
    957
    653
    media_image1.png
    Greyscale

	Claim 8 of Mattanovich et al. teaches the following method:
8. A method of producing a protein of interest (POI) by culturing a recombinant host cell line comprising the promoter according to claim 1 [including SEQ ID NO: 1 of Mattanovich et al. as discussed above], and a nucleic acid encoding the POI under the transcriptional control of said promoter [i.e. the promoter is operatively linked to a heterologous coding sequence encoding the POI], comprising the steps of
a) cultivating the cell line under conditions to express said POI, and
b) recovering the POI.
	However, Mattanovich et al. do not teach a P. pastoris host necessarily having a first expression cassette and a second expression cassette both comprising an isolated nucleic acid identical to over 99% identity to the full-length of recited SEQ ID NO: 2 and/or a sequence having 100% identity to the fragment of recited SEQ ID NO: 2 222 nucleotides upstream from the 3’ end of recited SEQ ID NO: 2, such fragment having a TATA box sequence to direct initiation of transcription operably linked to a heterologous coding sequence encoding a protein and the isolated nucleic acid sequence having constitutive Pichia pastoris promoter activity.
“Because no stable episomal vectors have been developed for P. pastoris, expression vectors are usually integrated into the P. pastoris genome (Fig. 2) to obtain stable expression strains, via either of the two methods described below. The integrants thus generated are stable in the absence of selective pressure, even when present as multiple copies.” Li et al., page 111.  “Strains that contain multiple integrated copies of an expression cassette often produce larger amounts of foreign protein than do single-copy strains [13]. Therefore, after confirming that a single-copy P. pastoris strain produces significant amounts of the correct-sized, biologically active protein, it is advisable to construct and examine protein expression by ‘multicopy strains.’” Li et al., page 111.
	Mattanovich et al. do not teach a P. pastoris host necessarily having a first expression cassette and a second expression cassette both comprising an isolated nucleic acid identical to over 99% identity to the full-length of recited SEQ ID NO: 2 and/or a sequence having 100% identity to the fragment of recited SEQ ID NO: 2 222 nucleotides upstream from the 3’ end of recited SEQ ID NO: 2, such fragment having a TATA box sequence to direct initiation of transcription operably linked to a heterologous coding sequence encoding a protein and the isolated nucleic acid sequence having constitutive Pichia pastoris promoter activity.  However, at the time of filing Li et al. teach that is routine and necessary in the art to transform P. pastoris with “multiple integrated copies of an expression cassette” in order to improve and optimize the amount of foreign protein produced when P. pastoris is used as an expression host for heterologous expression of a protein.  As shown in Fig. 2 of Li et al., “Expression Cassette 1” is integrated into the genome of P. pastoris followed by a “2nd Insertion Event” to further insert “Expression Cassette 2” into the genome wherein both expression cassettes are identical.  
“The invention further provides for an expression construct comprising a nucleic acid sequence of the invention, preferably an autonomously replicating vector or plasmid, or one which integrates into the chromosomal DNA of a host cell.” Mattanovich et al., para. [0030].  As such, at the time of filing the ordinarily skilled artisan at the time of invention would have been motivated to implement embodiments of Mattanovich et al. by integrating two or more copies of a vector or expression cassette comprising an isolated nucleic acid identical to SEQ ID NO: 1 of Mattanovich et al. (and comprising at least 99% identity to recited SEQ ID NO: 2 and 100% identity to the fragment of recited SEQ ID NO: 2 222 nucleotides upstream from the 3’ end of recited SEQ ID NO: 2) operably linked to a heterologous coding sequence encoding a protein of interest (POI) as taught by Mattanovich et al. into the genome of a P. pastoris host cell since Li et al. expressly teach that “Strains that contain multiple integrated copies of an expression cassette often produce larger amounts of foreign protein than do single-copy strains” and the teachings of Mattanovich et al. that a vector or expression cassette utilizing a first or second isolated nucleic acid sequence at least 95% identical to recited SEQ ID NO: 2 (i.e. pCS1 promoter of Mattanovich et al.) as a constitutive promoter operatively linked to a heterologous coding sequence is advantageous for expression of heterologous proteins of interest in P. pastoris.
Regarding claims 49 and 61, claims 1, 8 and 11 of Mattanovich et al. disclose culturing a recombinant host cell comprising a nucleic acid encoding a protein of interest (POI) under transcriptional control of the pCS1 promoter “under conditions to express said POI,” wherein the POI is a heterologous enzyme, structural protein or antibody.  As explained in Mattanovich et al., abstract, an expression construct (i.e. expression cassette) is used in conjunction with the promoter pCS1 to express any protein.
	Regarding claims 49, 50, 51, 62 and 63, it is noted that an “enzyme for use in animal feed” in claims 50 and 62 appears be recitation of an intended use.  Recitation of an intended use for the recited enzyme “for use in animal feed” is not interpreted as limiting the identity of the enzyme recited in claims 50 and 62 in any particular manner, since claims 50 and 62 silent regarding any effect that the enzyme may have on an animal feed.  Regardless, Mattanovich et al., para. [0199], state that the protein of interest (POI) to be expressed including the promoters described by Mattanovich et al. specifically includes “enzymes, such as lipases or proteases,” wherein lipases and/or proteases are suitable for use in animal feed within the broadest reasonable interpretation of claims 50, 51, 62 and 53.  See specification, page 21, line 10-13.  For example, Aravanis et al., para. [0033], evidences that biomass degrading enzymes (e.g. carbohydrase, protease or lipase) are known in the art to be suitable for addition to animal feed wherein lipases by definition are enzymes that hydrolyze fats.
Regarding claim 48, while claim 48 does not require the recited first expression cassette of claim 46, the broadest reasonable interpretation of claim 46 includes embodiments wherein the first isolated nucleic acid is comprised in the first expression cassette as recited in claim 46.  As such, the first isolated nucleic acid necessarily can have additional nucleotide sequences fused to both the 5’ and 3’ ends thereof as to be comprised in a first expression cassette. Therefore, the broadest reasonable interpretation of claim 48 is that the recited “fragment of SEQ ID NO: 2” is a sequence identical to the 222 nucleotides upstream from the 3’ end of SEQ ID NO: 2 that can have any further additional sequence fused to the 3’ or 5’ end thereof provided that the same is also an isolated nucleic acid as defined in the specification.


Claims 46-53, 57, 58 and 60-67 (all pending claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattanovich et al. and Li e al. as evidenced by Aravanis et al. as applied to claims 46-51, 57, 58, 60-63 and 66-67 above, and further in view of Lassen et al. (U.S. 2008/0286415 A1).
The features of claims 46-51, 57, 58, 60-63 and 66-67 taught by Mattanovich et al. and Li et al. are described above.  However, Mattanovich et al. do not appear to specifically teach that the heterologous protein encoded by a heterologous coding sequence is a phytase and a galactosidase used for animal feed.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	The skilled artisan would have readily recognized that the teachings of Mattanovich et al. are directed to the production of any heterologous polypeptide that may be advantageously expressed in a P. pastoris host cell.  
	Lassen et al., Abstract, teach:
Proteases derived from Nocardiopsis dassonvillei subsp. dassonvillei DSM 43235, Nocardiopsis prasina DSM 15649, Nocardiopsis prasina (previously alba) DSM 14010 Nocardiopsis sp. DSM 16424, Nocardiopsis alkaliphila DSM 44657 and Nocardiopsis lucentensis DSM 44048, as well as homologous proteases; their recombinant production in various hosts, including transgenic plants and non-human animals, and their use in animal feed and detergents. The proteases are acid-stable, alkali-stable, and/or thermostable.   

Lassen et al., para. [0127], teach that a yeast host cell being Pichia can be used.  Lassen et al., para. [0118], teach that the “protease may also be co-expressed together with at least one other enzyme of interest for animal feed, such as an amylase; phytase; xylanase; galactanase; alpha-galactosidase [i.e. galactosidase]; protease, phospholipase; and/or a beta-glucanase.”
The scope and contents of the prior art and differences between the prior art and the claim features are set for the above.  In particular, Mattanovich et al. and Li et al. do not appear to specifically teach that the heterologous protein encoded by a heterologous coding sequence is a phytase and/or a galactosidase used for animal feed.  
The skill in the art is high as represented by an individual having an advanced degree in a biological science.  In view of this, the disclosure of Mattanovich et al. are directed towards use of promoters that can advantageously express any polypeptide that may be advantageously expressed in Pichia.  As far as Lassen et al. teach specific proteases for expression in Pichia for use in animal feed along with co-expression of phytase and alpha-galactosidase, it would have been obvious at the time of filing to express the proteases described by Lassen et al. along with co-expression of a phytase and/or galactosidase using the vectors, promoters and nucleic acid constructs of Mattanovich et al.  That is, the ordinarily skilled artisan at the time of filing would have been motivated to subclone genes encoding any of the proteases, xylanase, phytase and/or alpha-galactosidase taught by Lassen et al. into an isolated nucleic acid construct using the promoter of SEQ ID NO: 1 (pCS1) taught by Mattanovich et al. to control/affect expression of such genes.  The skilled artisan would have been motivated to do this since Lassen et al. teach expression of the described proteases, xylanase, phytase and alpha-galactosidase in Pichia wherein Mattanovich et al. teach particularly advantageous promoters (including SEQ ID NO: 1 of Mattanovich et al.), vectors, and isolated nucleic acid constructs for production of heterologous polypeptides in Pichia pastoris.  The examiner is not aware of any particular objective evidence that would weight towards non-obviousness.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 46-53, 57, 58, 60-67 (all pending claims) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,619,164 further in view of Li et al. (Expression of Recombinant Proteins in Pichia Pastoris, Appl. Biochem. Biotechnol. 142 (2007): 1045-24) and Lassen et al. (U.S. 2008/0286415 A1). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Patented claim 1 recites an isolated nucleic acid molecule comprising at least 95% identity to SEQ ID NO: 2 operably linked to a heterologous coding sequence that can encode a phytase and a galactosidase for animal feed as recited in patented claims 7 and 8.  The patented claims further recite methods for producing a protein, including enzymes for animal feed, by culturing a host cell comprising an expression cassette having the isolated nucleic acid of patented claim 1, expression vectors having the isolated nucleic acid of patented claim 1, and host cells including P. pastoris having such expression vectors having the isolated nucleic acid of patented claim 1.  Patented claim 1 further expressly recites an isolated nucleic acid being a fragment of SEQ ID NO: 2 extending about 300 nucleotides upstream from the 3’ end of SEQ ID NO: 2 and comprising a TATA box sequence to direct transcription.  Patented claims 10-13 expressly recite a Pichia pastoris host cell comprising an expression vector (i.e. expression cassette) comprising the isolated nucleic acid sequence of patented claim 1.
However, the patented claims do not recite a host cell comprising as in patented claims 11-13 further having a second expression cassette comprising the heterologous coding sequence as recited in patented claim 1 operatively linked to a second isolated nucleic acid identical to SEQ ID NO: 2 as recited in patented claim 1 that further comprises a fragment of SEQ ID NO: 2 being at least 222 nucleotides upstream from the 3’ end of SEQ ID NO: 2.
“Because no stable episomal vectors have been developed for P. pastoris, expression vectors are usually integrated into the P. pastoris genome (Fig. 2) to obtain stable expression strains, via either of the two methods described below. The integrants thus generated are stable in the absence of selective pressure, even when present as multiple copies.” Li et al., page 111.  “Strains that contain multiple integrated copies of an expression cassette often produce larger amounts of foreign protein than do single-copy strains [13]. Therefore, after confirming that a single-copy P. pastoris strain produces significant amounts of the correct-sized, biologically active protein, it is advisable to construct and examine protein expression by ‘multicopy strains.’” Li et al., page 111.
As such, at the time of filing Li et al. teach that is routine in the art to express heterologous proteins in P. pastoris from an expression cassette that is integrated into the genome and that it is advantageous in the prior art to transform P. pastoris with “multiple integrated copies of an expression cassette” in order to improve and optimize the amount of foreign/heterologous protein produced when P. pastoris is used as an expression host for heterologous expression of a protein.  Patented claim 13 directly recites a P. pastoris host cell having an expression vector/cassette having the isolated nucleic acid of patented claim 1.  As shown in Fig. 2 of Li et al., “Expression Cassette 1” is integrated into the genome of P. pastoris followed by a “2nd Insertion Event” to further insert “Expression Cassette 2” into the genome wherein both expression cassettes are identical.  
As such, at the time of filing the ordinarily skilled artisan at the time of invention would have been motivated to implement embodiments of patented claims by integrating two or more copies of a vector or expression cassette according to patented claim 10 comprising an isolated nucleic acid identical to recited SEQ ID NO: 2 (and SEQ ID NO: 2 of the patented claims) or a fragment thereof as recited in patented claim 1 operably linked to a heterologous coding sequence as recited in patented claim 1 into the genome of a P. pastoris host cell as an embodiment of patented claim 13, since Li et al. expressly teach that “Strains that contain multiple integrated copies of an expression cassette often produce larger amounts of foreign protein than do single-copy strains.”
Regarding claims 49-53 and 61-65, patented claim 17 recites a method for expressing a protein that is an enzyme for animal feed and patented clams 7 and 8 specifically recite a phytase and a galactosidase.  Lassen et al., para. [0118], as discussed above, teach that it is known to express an enzyme of interest for animal feed, such as an amylase; phytase; xylanase; galactanase; alpha-galactosidase [i.e. galactosidase]; protease, phospholipase; and/or a beta-glucanase” including in Pichia host cells. Lassen et al., para. [0118] and [0127].  As such, at the time of filing the ordinarily skilled artisan would have been motivated to utilize the methods of patented claims 15-17 to produce any protein suitable for use in animal feed including a phytase and/or a galactosidase as taught by Lassen et al.  Stated in other words, at the time of filing, an ordinarily skilled artisan would have been motivated to modify embodiments of patented claim 13 to not only have two or more integrated copies of an expression cassette (i.e. expression vector) having a promoter of recited SEQ ID NO: 2 but to also express any appropriate protein/enzyme as encoded by the heterologous coding sequence recited in patented claim 1 including such heterologous coding sequence encoding a phytase or a galactosidase appropriate for animal feed use. One having ordinarily skill in the art at the time of filing would have been motivated to do this since the patented claims directly evidence that embodiments of the same claims are suitable for the advantageous expression on any appropriate enzyme taught to be suitable for expression in P. pastoris wherein Lassen et al. evidence that a phytase or a galactosidase suitable for use in animal feed are enzymes that can benefit from heterologous expression in P. pastoris.
	
Response to arguments
Applicant in brief argues that the prior rejections, including obviousness-type double patenting, are overcome by amendment of the claims to recited a second expression cassette that is not taught by Mattanovich et al. nor recited in the patented claims of U.S. Patent No. 10,619,164.  However, Li et al. is cited to address these newly added claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652